DETAILED ACTION
	For this Office action, Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 August 2022, with respect to the grounds of rejection of Claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Upon further consideration of the claims as filed, the cited prior art and the applicant’s arguments, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection are withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 22 August 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Raymond R. Moser, Jr. on 07 September 2022.
The application has been amended as follows: 
Claim 10 shall now read as:
10.  (Line 1) A water filtration and purification system comprising…

Claim 14 shall now read as:
14.  (Line 3-end)…chamber to the water outlet.

Claim 15 shall now read as:
15.  (Line 2-end)…further comprising a pressure regulator coupled to the water inlet.  

Claim 16 shall now read as:
16.  (Line 2-end)…further comprising a large particle filter coupled to the water inlet.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claims 1, 10 and 19 recite limitations requiring a pump assembly comprising a pressure sensor/switch at an inlet of said pump.  When a pressure below a certain threshold is detected by the sensor/switch (wherein said threshold is “less than a second pressure” in Claim 10), the pump is energized in order to increase the pressure of the water.  When said detected pressure is determined to be above the threshold, the pump is turned off and water is allowed to flow through the pump itself to further downstream treatment components (namely filtration and ultraviolet irradiation).  The pump’s claimed operation—wherein the pressure sensor/switch is located at the inlet of the pump, along with and in combination with the other recited features in the claims, are not taught or suggested in the prior art; therefore, the claims are considered allowable at this time.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 22 August 2022.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09/07/2022